DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 8 June 2021. By this amendment, claims 1, 2, 4-9 and 11-14 are amended, claim 3 is canceled, and claim 15 is newly added.

Allowable Subject Matter
Claims 1, 2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, and claims 2 and 4-14 which depend therefrom, and as previously noted in the Non-Final Rejection dated 8 March 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the irregular structure has a surface roughness that satisfies following equations (4) and (5),
0.1 ≤ Rz/RSm ≤ 2	(4)
wherein Rz: a maximum cross-section height, and RSm: an element mean length,
RSm ≤ (dx + dy)/2 	(5)
wherein dx: a length of a short side of each light-emitting element of the plurality of light-emitting elements corresponding to each pixel of the plurality of pixels, and dy: a length of a long side of each light emitting element of the plurality of light-emitting elements corresponding to each pixel of the plurality of pixels.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899